DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/1/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/1/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. The claims are directed to the commercial activity of determining attributes of a product to recommend other similar products. Normalizing data is not inherent to technology, and is more of a mathematical operation to be able to compare data, and does not provide a practical application. It is an abstract concept used for comparison. Populating a data structure is also does not provide a practical integration with technology or an improvement in computers. The ability to store or process data is unchanged, the populating merely adds attribute information to the data structure. The data structure itself is recited with a high level of generality, and does not provide any improvements or changes to how a computer stores data. It merely provides a link to store data within a computer, rather than another method, such as a record book. For the reasons discussed above, the instant claims do not provide any improvement to computer functionality, and does not increase any processing speed. If there is any improvement to processing speed, it is only within the abstract idea itself to streamline the comparison process, but the computer’s ability to process data is unchanged. There is only improvement to the specific abstract idea.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/1/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the cited prior art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-15 are directed to a method, which is a process. Claims 16-19 are directed to a system, which is an apparatus. Claim 20 is directed to a computer program product, discussed above. By broadest reasonable interpretation, the computer program product is software, which is not one of the four statutory categories of invention. However, the full Alice analysis will be set forth for the purpose of compact prosecution. 

Step 2A (Prong 1):
Claim 1 sets forth the following limitations which recite the abstract idea of generating coordinating product recommendations:
receiving data that describes an item; 
assigning a unique identifier to the item; 
normalizing the data across one or more data sets of data that describe other items; 
programmatically deriving functional and aesthetic attributes of the item based at least in part on the data that describes the item, at least one of the derived attributes not included in the data; 
programmatically mapping the attributes to a defined set of taxonomies for pre-defined attribute types; 
populating data structures corresponding to the pre-define attribute types with the unique identifier of the item, the populating performed for each of the attributes mapped to the pre-defined attribute types, each of the data structures corresponding to an attribute of the corresponding pre-defined attribute type;
locating at least one other item in the one or more data sets having attributes that coordinate with or are similar to the attributes of the item, the locating comprising, comparing attributes of the populated data structures with attributes of other populated data structures corresponding to the pre-defined attribute types and populated with unique identifiers of the other items including the at least one other item; and 
generating a styleboard, the styleboard comprising an image of the item and an image of the at least one other item having attributes that coordinate with attributes of the item.
Wherein the styleboard is updated in response to one or more of the item and the at least one other item being out of stock or discontinuted.

The recited limitations above set forth the process for finding coordinated product recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
the data in an electronic format;
generating a user interface that comprises a styleboard,
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Additionally, there is no disclosure to what structure or machinery is performing the steps of the method of claim 1, and thus, fail to integrate the abstract idea into a practical application to technology. Claim 15 recites processors and a memory, but there is no particularity to the devices. Processors and memories are generic computer components that are well known in the art. Furthermore, the specification describes the devices as a general-purpose computer, such as a desktop, laptop, smartphone, tablet, etc. Thus, the claims do not implement the abstract idea in a manner that is integral to the claims, but to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. 
In view of the above, under Step 2A (Prong 2), claims 1-20 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving data…, etc.), performing repetitive calculations (assigning a unique identifier…, normalizing the data…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 16 (system), and independent claim 20 (computer program product, see above), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 16 and 20 remain only broadly and generically defined, with the claim functionality paralleling that of claim 1 (method). As such, claims 16 and 20 are rejected for at least similar rationale as discussed above.

Dependent claims 2-14 and 17-19 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining coordinating product recommendations. Thus, each of claims 2-14 and 17-19 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-14 and 17-19 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 16, and 20.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Hawkins (US 20180130114 A1), Miller (US 20150235389 A1), Clippard (US 20110085697 A1), and PTO-892 Reference U.

Hawkins discloses a system for determining attributes of an item from image analysis. Hawkins receives data of an item image, itemizes the data into labels for certain attributes, identifies the attributes from the image and maps them to the defined labels, and determines complementary or similar items to recommend based on the determined attributes. However, Hawkins does not disclose assigning a unique identifier, generating a user interface including a styleboard, populating a data structure according to the attributes, or a data structure populated with unique identifiers of other items similar to the item.

Miller discloses a system for identifying color attributes from an image to find other products that match the design concept. Miller assigns a hue notation for the color of the product, and displays a styleboard to the user with additional information. However, Miller does not disclose populating a data structure according to the attributes, or a data structure populated with unique identifiers of other items similar to the item.

Clippard discloses a system of generating data to describe a product from a query image of the product to pre-existing images, including links to attribute data and attribute value data. The attributes and the attribute values are compared to other images in the database for the top-most matching attributes/values for each attribute that meets or exceeds the threshold. However, Clippard does not disclose populating a data structure with the matching attributes for the query image.



In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J KANG/Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625